EHRLICH, C. J.
The complaint, with the inferences in its favor, ■sufficiently states a cause of action for negligently injuring the plaintiff, and one for which the defendants are liable. The case was tried on conflicting evidence, and the issues clearly submitted to the jury; and, their finding on the facts being satisfactorily sustained, there is no reason to dispute the accuracy of the result arrived at.
The eleventh juror was not indifferent, and was properly excused. He said there would have to be strong evidence to induce him to find for a plaintiff in a negligence case; he had had litigations of that kind, in which he had been defendant.
The plaintiff alleged special damage, in not being able to attend *753to Ms business for one month, and also claimed to recover Ms expenses in endeavoring to be healed of his injuries. Under these allegations, the evidence respecting such matters was properly admissible.
The jury found that the injuries were the result of negligence on the part of the defendants and their servant, and that the plaintiff was free from fault. We find no error in the rulings, and as the verdict is moderate in amount, and justified by the facts, the judgment appealed from must be affirmed, with costs.